414 F.2d 1364
Louis S. NELSON, Warden, California State Prison, San Quentin, California, Appellant,v.Wilbert Lee DAVIS, Appellee.
No. 22649.
United States Court of Appeals Ninth Circuit.
August 25, 1969.

Appeal from the United States District Court for the Central District of California; William P. Gray, Judge, 278 F. Supp. 852.
James P. Cuneo (argued), Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for appellant.
Marvin G. Weeks (argued), Los Angeles, Cal., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and VON DER HEYDT*, District Judge.
PER CURIAM:


1
The judgment of the district court is affirmed on the authority of Rodriquez v. United States, 395 U.S. 327, 89 S. Ct. 1715, 23 L. Ed. 2d 340 (1969). The time allowed the State of California within which to comply with the order of the district court is extended to October 20, 1969.



Notes:


*
 The Honorable James A. von der Heydt, United States District Judge, Anchorage, Alaska, sitting by designation